Judgment unanimously affirmed with costs. Memorandum: In this action to foreclose a mortgage and enforce notes arid guarantees given by defendants to plaintiff, James J. Volpe (defendant) and his counsel appeal from a judgment granting plaintiffs request for *868imposition of sanctions of $2,492 against defendant’s counsel for his frivolous conduct in moving for an order of preclusion prior to the date on which the bill of particulars was due. Because the conduct of defendant’s counsel was without basis in law or fact (see, 22 NYCRR 130-1.1 [c] [i]), the imposition of sanctions was a proper exercise of Supreme Court’s discretion. (Appeal from Judgment of Supreme Court, Ontario County, Harvey, J. — Sanctions.) Present — Denman, P. J., Green, Fallon, Doerr and Balio, JJ.